Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2006 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Quarterly Financial Information (ITR) as of September 30, 2006 and Special Review Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION QUARTERLY INFORMATION - ITR Corporate Legislation COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS Period - 09/30/2006 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT 03 - ZIP CODE (CEP) Caminho Barra do Riacho, s/nº - km 25 Barra do Riacho 29.197-900 04 - CITY 05 - STATE Aracruz Espírito Santo 06 - AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 027 3270-2442 3270-2540 3270-2844 11 - AREA CODE 12 - FAX Nº 13 - FAX Nº 14 - FAX Nº 027 3270-2590 3270-2171 3270-2001 15 - E-MAIL mbl@aracruz.com.br 01 .03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Isac Roffé Zagury 02 - COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2272 - 3 rd and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo SP 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEPHONE 11 - TELEX 011 3301-4160 3301-4139 3301-4194 12 - AREA CODE 13 - FAX Nº 14 - FAX Nº 15 - FAX Nº 011 3301-4202 3301-4117 3301-4275 16 - E-MAIL iz@aracruz.com.br 01.04  ACCOUNTANT / REFERENCE CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - ENDING 3- NUMBER 4 - BEGINNING 5 - ENDING 6- NUMBER 7 - BEGINNING 8- ENDING 01/01/2006 12/31/2006 3 07/01/2006 09/30/2006 2 04/01/2006 06/30/2006 9- NAME / ACCOUNTANT CORPORATE NAME 10 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 11- NAME OF THE TECHNICAL RESPONSIBLE 12- CPF Nº Celso de Almeida Moraes 680.686.898-34 01.05- CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASURY STOCK NUMBER OF SHARES 1 - CURRENT QUARTER 2- PREVIOUS QUARTER 3- QUARTER PREVIOUS YEAR (Thousands) 09/30/2006 06/30/2006 09/30/2005 PAID-IN CAPITAL 1- COMMON 455,391 455,391 455,391 2 - PREFERRED 577,163 577,163 577,163 3- TOTAL 1,032,554 1,032,554 1,032,554 IN TREASURY 4- COMMON 483 483 483 5 - PREFERRED 1,483 1,483 1,483 6- TOTAL 1,966 1,966 1,966 01 .06 SOCIETY CHARACTERISTICS 1 TYPE OF SOCIETY COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS 2 SITUATION IN OPERATION 3 NATURE OF STOCK CONTROL PRIVATE NATIONAL 4 ACTIVITY CODE 1040  PAPER AND PULP INDUSTRY 5 ACTIVITY OF THE SOCIETY PRODUCTION OF BLEACHED EUCALYPTUS PULP 6 TYPE OF CONSOLIDATED TOTAL 7 AUDITORSREPORT TYPE UNQUALIFIED OPINION 01 .07  SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01  ITEM 02  TAXPAYER Nº 03  NAME 01.08  DIVIDENDS APPROVED/PAID DURING AND AFTER CURRENT QUARTER 1  ITEM 2  EVENT 3  DATE OF APPROVAL 4  TYPE 5  PAYMENT BEGAIN 6  STOCK TYPE 7  STOCK OF VALUE 01 RD 06/20/2006 Interests On Stockholders Capital 07/13/2006 ON 02 RD 06/20/2006 Interests On Stockholders Capital 07/13/2006 PNA 03 RD 06/20/2006 Interests On Stockholders Capital 07/13/2006 PNB 04 RD 09/19/2006 Interests On Stockholders Capital 10/10/2006 ON 05 RD 09/19/2006 Interests On Stockholders Capital 10/10/2006 PNA 06 RD 09/19/2006 Interests On Stockholders Capital 10/10/2006 PNB 01.09  SUBSCRIBED CAPITAL AND CHANGES IN ACCOUNTING PERIOD IN COURSE 3  VALUE OF THE 7  AMOUNT OF 8  VALUE PER SUBSCRIBED OUTSTANDING SHARE ON THE CAPITAL 4  VALUE OF THE ALTERATION 5  ORIGIN OF THE STOCKS ISSUE DATE 1  ITEM 2  DATE OFCHANGE (REAL THOUSAND) (REAL THOUSAND) ALTERATION (THOUSAND) (REAL) 01.10  DIRECTOR OF INVESTOR RELATIONS 01  DATE 02  SIGNATURE 10/05/2006 /s/ Isac Roffé Zagury 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 1 TOTAL ASSETS 8,949,884 8,634,063 1.1 CURRENT ASSETS 1,277,380 1,324,750 1.1.1 CASH AND CASH EQUIVALENTS 3,618 1,380 1.1.2 CREDITS 347,877 472,414 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 73,400 206,338 1.1.2.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 23,495 19,341 1.1.2.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 2,984 2,442 1.1.2.4 EMPLOYEES 9,534 4,697 1.1.2.5 SUPPLIERS 3,561 6,934 1.1.2.6 SUBSIDIARIES 3 3 1.1.2.7 TAXES 231,058 228,822 1.1.2.8 OTHERS 3,842 3,837 1.1.3 INVENTORIES 213,972 184,863 1.1.3.1 SUPPLIES 95,631 92,035 1.1.3.2 RAW MATERIALS 66,876 48,805 1.1.3.3 FINISHED GOODS 51,181 43,711 1.1.3.4 PRODUCTS IN PROCESS 0 0 1.1.3.5 OTHERS 284 312 1.1.4 OTHERS 711,913 666,093 1.1.4.1 SHORT TERM INVESTMENTS 691,026 645,649 1.1.4.2 FINANCIAL APPLICATION 0 15,051 1.1.4.3 PREPAID EXPENSES 20,877 5,383 1.1.4.4 FIXED ASSETS AVAILABLE FOR SALE 0 0 1.1.4.5 OTHERS 10 10 1.2 LONG-TERM ASSETS 262,195 256,712 1.2.1 CREDITS 203,392 197,656 1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 0 0 1.2.1.2 SUPPLIERS 194,311 188,041 1.2.1.3 TAXES 9,081 9,615 1.2.1.4 OTHERS 0 0 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 ACCOUNTS RECEIVABLE  RELATED PARTIES FROM AFFILIATES 0 0 FROM SUBSIDIARIES OTHERS 0 0 OTHERS LONG TERM INVESTMENTS ESCROW DEPOSITS OTHERS 0 0 FIXED ASSETS INVESTMENTS IN AFFILIATES IN SUBSIDIARIES OTHER COMPANIES PROPERTY, PLANT AND EQUIPMENT LAND BUILDINGS MACHINERY AND EQUIPMENT FORESTS ADVANCES TO SUPPLIERS CONSTRUCTION IN PROGRESS OTHERS DEFERRED ASSETS INDUSTRIAL FORESTS 0 0 ADMINISTRATIVE 0 0 GOODWILL ARISING ON INCORPORATION OF ENTITY OTHERS 0 0 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 2 TOTAL LIABILITIES CURRENT LIABILITIES LOANS AND FINANCING DEBENTURES 0 0 SUPPLIERS TAXES DIVIDENDS PAYABLE PROVISIONS VACATION AND 13 th SALARY PROFIT SHARING LOANS FROM RELATED PARTIES ADVANCES FROM SUBSIDIARIES OTHERS 0 0 OTHER DEBTS TO SUBSIDIARIES OTHERS OTHERS PROPOSED DIVIDENDS 0 0 LONG-TERM LIABILITIES LOANS AND FINANCING DEBENTURES 0 0 PROVISION LABOR CONTINGENCIES FISCAL CONTINGENCIES INCOME TAX TEMPORARY DIFFERENCES TAXES LOANS FROM RELATED PARTIES ADVANCES FROM SUBSIDIARIES OTHERS SUPPLIERS OTHERS DEFERRED INCOME 0 0 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 STOCKHOLDERS EQUITY PAID-IN CAPITAL COMMON STOCK PREFERRED STOCK CAPITAL RESERVES REVALUATION RESERVE 0 0 OWN ASSETS 0 0 SUBSIDIARIES / AFFILIATES 0 0 REVENUE RESERVES LEGAL STATUTORY 0 0 FOR CONTINGENCIES 0 0 UNREALIZED INCOME 0 0 FOR INVESTMENTS SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 OTHER UNREALIZED INCOME TREASURY STOCK RETAINED EARNINGS 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 3  FROM : 07/01/2006 4  FROM : 01/01/2006 5  FROM : 07/01/2005 6  FROM : 01/01/2005 1  CODE 2  DESCRIPTION TO : 09/30/2006 TO : 09/30/2006 TO : 09/30/2005 TO : 09/30/2005 GROSS SALES AND SERVICES REVENUE SALES TAXES AND OTHER DEDUCTIONS NET SALES REVENUE COST OF GOODS SOLD GROSS PROFIT OPERATING (EXPENSES) INCOME SELLING GENERAL AND ADMINISTRATIVE FINANCIAL FINANCIAL INCOME FINANCIAL EXPENSES OTHER OPERATING INCOME OTHER OPERATING EXPENSES EQUITY IN THE RESULTS OF SUBSIDIARIES OPERATING INCOME NON-OPERATING (EXPENSES) INCOME INCOME EXPENSES INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION INCOME TAX AND SOCIAL CONTRIBUTION DEFERRED INCOME TAXES MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 REMUNERATION 0 0 0 0 APPROPRIATIONS 0 0 0 0 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 0 NET INCOME FOR THE PERIOD CAPITAL STOCK-QUANTITY (THOUSANDS) EARNINGS PER SHARE LOSS PER SHARE - 04.01  NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (Convenience Translation into English of original previously issued in Portuguese) EXPRESSED IN THOUSANDS OF REAIS (Except as indicated otherwise) 1Operations and Background Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company"), based in Aracruz, in the State of Espírito Santo, with plants located in the Brazilian States of Espírito Santo (ES), Bahia (BA) and Rio Grande do Sul (RS), was founded in 1967 with the objective of producing and selling short-fiber wood pulp, obtained from eucalyptus timber extracted largely from the Companys own forests. It has installed production capacity of 3,010 thousand tons per annum, 2,130 thousand at the mill in Barra do Riacho - ES, 430 thousand at the mill in Guaíba  RS, and 450 thousand at the mill in Eunápolis  BA relating to its 50% share in Veracel Celulose S.A. (the total installed capacity at the latter mill in Eunápolis is 900 thousand per annum). Aracruz owns 50% of the capital stock of Veracel Celulose S.A. (Veracel), with the other half held by the Swedish-Finnish group Stora Enso. Operations at the Veracel mill, investments in which totaled approximately US$ 1.25 billion, started up in May, 2005 and already by November it was producing at full capacity. The tree planting plan for Veracels eucalyptus forests in Bahia continues to expand. The Companys operations are integrated with those of its subsidiaries, which operate in: (i) the distribution of products on the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd., previously known as Aracruz Trading Hungary Ltd.) and Riocell Limited], (ii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iii) forestation and reforestation of eucalyptus trees, on behalf of third parties, under an usufruct agreement with the Parent Company (Mucuri Agroflorestal S.A.), (iv) the manufacture of solid wood products (Aracruz Produtos de Madeira S.A.), (v) consulting services and international trading activities [Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)] and (vi) pulp production (Veracel). In function of the increase of port rendering services to third parties and to the associated company Veracel, it was verified necessity to perform extention workmanships, reforms and improvements of the Barra do Riacho Private Terminal. The Companys subsidiary Portocel contracted a financing in the total amount equivalent to US$ 50 million, corresponding in national currency the value of R$ 104,465 [Note 13(d)], to be invested in Phase 1 of the expansion project. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 2 Financial Disclosures and Significant Accounting Principles The consolidated quarterly financial information has been prepared in conformity with accounting practices adopted in Brazil and procedures determined by the Brazilian Securities Commission  CVM and Institute of Independent Auditors - IBRACON, the most significant of which are as follows: a) Revenues arise from long-term contracts and are recognized when the risk of ownership has passed to the customer. Other revenues, costs and expenses are reported on the accrual basis of accounting. b) Inventories are stated at the lower of the average cost of purchase or production, and replacement of realizable values. c) The other short and long-term assets are stated at the lower of cost or net realizable value, including, when applicable, interest earned through the balance sheet date. d) Permanent assets are carried at cost restated by government indices through December 31, 1995, combined with the following aspects: (i) investments in affiliated, jointly controlled and associated companies are recorded by the equity method, based on financial information according to the same accounting practices followed by the Parent Company; (ii) depreciation on a straight-line basis over the estimated useful lives of the related assets (Note 11); (iii) timber depletion computed on the cost of cultivation and maintenance of the forests and calculated on the unit-of-production basis, net of tree-development costs benefiting future harvests; (iv) goodwill arising on acquisition, attributed to the fixed assets and deferred assets upon incorporation of the respective subsidiary [Note 12 (i)]; and (v) amortization of the deferred assets over the years that the benefits arising from them current are enjoyed (Note 12). e) Short and long-term liabilities are stated at their known or estimated values, including accrued financial charges and monetary and exchange variations through the balance sheet date. f) Preparation of the quarterly financial information requires Management to use estimates and judgments related to the recording and disclosure of assets and liabilities, including provisions necessary for losses on accounts receivable, provisions for losses on inventories, definition of useful lives of fixed assets, amortization of pre-operating expenses and goodwill on acquisitions of corporate investments, provisions for contingent liabilities and recognition of revenues and expenses. Actual results may vary from estimates and judgments made by Management. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION g) The consolidated quarterly financial statements include the following Subsidiaries, all as of the Companys financial reporting date and uniform accounting practices: Stake in Capital (%) Pulp production: Aracruz Celulose S.A. - Veracel Celulose S.A. 50 Eucalyptus forests and reforested tracts: Mucuri Agroflorestal S.A. Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading S.A. Aracruz Trading International Ltd. Aracruz Celulose (USA), Inc. Ara Pulp - Com. de Importação e Exportação, Unipessoal Ltda. Riocell Limited Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (*) Special Purpose Company  SPC: Arcel Finance Limited [Note 13(b)] - (*) Since Aracruz holds a 1/3 share in the capital stock of Aracruz Produtos de Madeira S.A., its stake is recorded under the equity method. The exclusive funds recorded as short-term investments have been included in the Companys consolidation process (Note 4). The consolidation procedures for the balance sheet and the statements of income reflect the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) stakes in capital, reserves and retained earnings (deficit) against investments, (ii) balances of intercompany current accounts and other assets and/ or liabilities, (iii) effects of significant transactions, (iv) separate reporting of participation of minority shareholders in results and stockholders equity of the controlled companies and (v) elimination of unrealized profits among Group companies. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION In accordance with Brazilian Securities Commission (CVM) Instruction 247/96, the Company proportionally consolidated its interest in Veracel, given that is is jointly controlled (50%) under the terms of the shareholders agreement. Summary financial statements of the jointly-controlled company Veracel, as proportionally consolidated by Aracruz, are as follows: 9/30/2006 6/30/2006 Cash and cash equivalents 912 915 Inventories 62,840 62,935 Permanent assets 1,601,228 1,568,984 Other assets 207,586 197,416 1,872,566 1,830,250 Suppliers 26,139 26,073 Financings 909,139 926,977 Other liabilities 33,406 29,149 Net equity 903,882 848,051 1,872,566 1,830,250 3 rd Quarter 9/30/2006 9/30/2005 Net sales revenues 108,702 40,292 Gross profit 35,972 1,760 Operating profit (loss) 24,354 (10,545) Net income (loss) for the period 2,114 (7,551) h) In order to enhance the quality of the information provided to the market, the Company is presenting, as additional information, the Statement of Cash Flows and the Statement of Value Added. The Statement of Cash Flows was prepared in accordance with Pronouncement NPC-20, of the Brazilian Institute of Independent Auditors - IBRACON, reflecting transactions involving cash and cash equivalents of the Company, other than for securities with maturities above 90 days. This statement is divided into operating, investing and financing activities. The Statement of Value Added, prepared in accordance with Pronouncement NPC-3.7 of the Federal Accounting Council  CFC, presents the result of the operations from the point of view of generation and distribution of value added, where the four main beneficiaries of the value generated by the activities of the Company are: employees, government, third party and shareholders capital. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 3 Marketable Securities As of September 30 and June 30, 2006, the marketable securities recorded in the consolidated balance sheet chiefly comprise Certificates of Deposit (CDs) denominated in Reais, placed overseas with leading financial institutions, through the Companys subsidiary Aracruz Trading International Ltd., the original maturities of which are less than 90 days. 4 Short-term Investments As of September 30 and June 30, 2006, the Company had units of ownership (quotas) in two exclusive private investment funds and marketable securities in certificates of deposit. The funds are comprised principally of Certificates of Deposit with leading Brazilian financial institutions, with final maturities between October of 2006 and April, 2011. The securities included in the portfolio of the private investment funds feature daily liquidity and are considered by the Company as securities held for trading. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to execute investment transactions, audit fees and other general and administrative expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the general credit of the Company. Description September 30, 2006 June 30, 2006 Certificates of Bank Deposit (CDBs) 386,701 311,784 Box of Options 172,761 166,730 Brazilian Federal Government Bonds 42,678 79,614 Debentures 88,886 87,521 Total 691,026 645,649 As of September 30, 2006, the difference between the Company and Consolidated balances, in the amount of R$ 395,759, chiefly refers to CDBs denominated in Reais held at leading banks overseas through Aracruzs subsidiaries Aracruz Trading International Ltd. and Portocel  Terminal Especializado de Barra do Riacho S.A. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 5 Accounts Receivable  Trade Parent Company Consolidated 9/30/2006 6/30/2006 9/30/2006 6/30/2006 Domestic pulp sales 19,007 17,298 21,509 18,754 Foreign pulp sales Subsidiaries 50,139 185,138 Others (third parties) 4,254 3,902 536,482 463,143 Allowance for doubtful accounts (8,742 ) (7,563) 73,400 206,338 549,249 474,334 6 Inventories Parent Company Consolidated 9/30/2006 6/30/2006 9/30/2006 6/30/2006 Pulp  finished products At mills 49,363 41,420 66,442 61,146 Overseas 246,751 250,283 Paper  finished products 1,818 2,291 1,817 2,291 Raw materials 66,876 48,805 79,865 61,050 Maintenance supplies 96,055 92,459 127,725 122,653 Provision for obsolescence / market value adjustment (424) (424 ) (424) (424) Other inventories 284 312 1,387 1,082 213,972 184,863 523,563 498,081 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 7 Related Parties The transactions between the Company and its subsidiaries, jointly controlled and affiliated companies, such as purchases and sales of products, purchases of raw materials and contracting of services, are eliminated upon consolidation. The financial transactions, such as current account advances and prepayment contracts, bear effective interest rates that vary from 6.37% to 7.50% per annum plus exchange variation, and are likewise eliminated in the consolidation process. (a) Subsidiaries, jointly controlled and affiliated companies Portocel - Aracruz Mucuri Terminal Aracruz Trading Veracel Agro- Especializado Produtos Total Interna- Celulose florestal de Barra do de Madeira Balance Sheet tional Ltd. S.A. S.A. Riacho S.A. S.A. September June Current assets 50,138 3 1,085 51,226 185,620 Long-term assets 5,694 183 5,877 5,838 Current liabilities 135,206 804 612 136,622 245,329 Long-term liabilities 498,956 498,956 685,850 Transactions for 3 rd Quarter Sales revenues 491,313 1,505 492,818 450,671 Payment for port services 3,354 3,354 2,659 Financial expenses (income), net 9,657 9,657 (62,448) (b) Stockholder and affiliated company Transactions with a Company Stockholder and the company related to it, mainly financing transactions and performance of services, are carried out at rates, for amounts and on terms that would normally apply to unrelated parties. Consolidated Stockholder Related company Total BNDES  Banco Nacional de Cia. de Navegação Balance Sheet Desenvolvimento Econômico e Social Norsul September June Current liabilities 238,202 238,202 211,364 Long-term liabilities 1,067,689 1,067,689 1,067,689 Transactions for 3 rd Quarter Financial expenses (income), net 10,469 10,469 (896 ) Freight expenses 5,834 5,834 3,969 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 8 Tax Credits and Expenses on Income Tax and Social Contribution (a) Tax credits Parent Company Consolidated 9/30/2006 6/30/2006 9/30/2006 6/30/2006 Deferred income tax and social contribution Tax losses (i) Negative results for purposes of social contribution on net income - CSLL (i) Temporary differences (ii) Exchange variation taxes on cash basis Other temporary differences Income tax recoverable / offsettable Income tax and social contribution on net income - prepaid on estimated basis Income tax overpaid in prior years Income tax withheld (IRRF) on investments in marketable securities Income tax accrued on investments in marketable securities Income tax on unearned income State value-added tax on circulation of goods and services - ICMS (iii) Provision for loss on ICMS credits (iii) Other sundry items Total Shown as: Current assets Long-term assets Long-term liabilities (i) The deferred tax credits arising from accumulated tax losses and negative results for social contribution purposes at Veracel (on proportional bases) have been recorded as of September 30, 2006, backed up by economic viability studies approved by that companys management bodies. The breakdown of the Veracel balances and expectations for realization are itemized year to year, as prescribed by CVM Instruction n° 371/02, and detailed below: 2009 2010 2011 to 2013 Total Income tax 1,005 1,465 11,066 13,536 Social contribution 1,447 2,110 1,316 4,873 Total 2,452 3,575 12,382 18,409 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION As described in Note 1, the jointly owned company Veracel started up its production during 2005 and its sales will have the required synergy with the Companys international distribution network. The economic viability study indicates full realization of the tax credits by the year 2013. The remaining balance of R$ 24,789 refers to deferred tax credits resulting from accumulated tax losses for income tax purposes and negative results for social contribution purposes at Aracruz. They will be realized, according to the Companys business plan, during the current fiscal year 2006. (ii) The income tax and social contribution deferred on temporary differences are stated at net value. The principal temporary effect refers to the effect of credit exchange variation calculated for the current year (system for calculating tax and social contribution on a cash basis  exchange effects). (iii) Since the promulgation of Federal Law n° 87 on September 13, 1996, the Companys Espírito Santo mill has been accumulating ICMS (State Value Added Tax  VAT) credits, resulting from its predominantly export activity. The Company has the legal right, not contested by the tax authorities, to claim those credits from the State. However, due to the fact that the negotiations underway with the State in this regard have not permitted a reasonable estimate of the period for resolution of this matter, the Company has been recording a provision for losses of 100% of such ICMS credit balances recorded in the accounting books in relation to the unit in the State of Espírito Santo. In August of 2005, the Company signed a Transaction Document with the state government, whereby it settled debts relating to the rate differential under litigation in the amount of R$ 133 million. Of this total, R$ 13 million have already been paid in cash and R$ 120 million settled through offset with accumulated ICMS credits. In September of 2005, the State government enacted new legislation allowing the transfer of accumulated ICMS credits resulting from exportation for other taxpayers who have debts resulting from assessment notices, notifications of debts or cancelled installment payment plans in relation to such taxes. The legislation in question establishes that the companies should file for the right to carry out such transactions by no later than October 31, 2006. The Company has initiated such efforts and sees good possibilities of successfully negotiating part of its accumulated ICMS credits with third parties with the appropriate approval of the state authorities. In May of 2006 the Company carried out the first sale of ICMS credits to third parties in the amount of R$ 1,339 thousand, with a discount of R$ 402 thousand. The amount of R$ 9,757 at Aracruz, not covered by the provision for loss, chiefly refers to ICMS credits at the Guaíba Unit (RS), which the Company has been offsetting in the normal course of operations. The amount of R$ 28,330 at the Consolidated level refers mainly to the ICMS credits at the jointly controlled company Veracel, net of the provision for losses. Management has been negotiating transfer of such credits to third parties and offset thereof with other operations subject to this tax with Bahia state authorities. According to its best estimates and judgment at present, the management of the jointly controlled subsidiary company believes that the provision set up as of September 30, 2006 is adequate and reflects the tax strategy to be adopted in the future. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (b) Income tax and social contribution reflected in results originate from: Parent Company Consolidated 9/30/2006 9/30/2005 9/30/2006 9/30/2005 Income before income tax, socialcontribution and minority interest Income tax and social contribution at enactedrates of 34% Equity pick-up from subsidiaries with differentiatedrates or income not subject to taxation Depreciation, amortization, depletion and disposals  Article 2, Law No. 8200/91 Contributions and donations Other effects of permanent differences Income tax and social contribution Current portion Deferred portion 9 Advances to Suppliers  Forest Producer Program The Forestry Producer Program is a partnership with rural producers, initiated in 1990 in the State of Espírito Santo and expanded to other states, such as Bahia, Minas Gerais, Rio Grande do Sul and, more recently, Rio de Janeiro. The Program encourages the planting of commercial forests of eucalyptus trees, in respect of which the Company provides technology, technical support, materials and financial resources, depending on the type of contract, in order to ensure supply of wood for pulp production. As of September 30, 2006, advances of funds amounted to R$ 194,311 (Consolidated R$ 211,600), compared with R$ 188,041 (Consolidated R$ 204,149) as of June 30, 2006, which will be recovered against the delivery of the wood by the producers. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 10 Investments Portocel - Mucuri Terminal Aracruz Aracruz Aracruz Total Veracel Agro- Especializado Aracruz Trading Celulose Produtos Celulose florestal de Barra do Trading International (USA), Riocell de Madeira S.A. S.A. Riacho S.A. S.A. Ltd. Inc. Ara-Pulp Limited S.A. September June In subsidiaries, jointly controlled and affiliated companies Share in voting capital - % 50.00 100.00 51.00 100.00 100.00 100.00 100.00 100.00 33.33 Information as of September 30, 2006 Subscribed and paid-in capital 1,878,286 72,300 1,573 212 43 435 27 48 145,655 Shareholders' equity 1,807,765 70,175 3,156 343 1,633,396 11,575 (1) 1,792 58,750 Net income (loss) for the quarter 4,229 804 (43) 256,689 216 7 (52) (433) Changes in investment accounts As of july 1 848,052 70,175 1,200 1,412 1,372,007 11,309 (7) 1,836 19,727 2,325,711 2,127,670 Paying in of capital (i) 53,327 53,327 Reduction of capital and distribution of of dividends at subsidiary (ii) (1,032) (1,032) (3,221) Equity pick-up (iii) 2,503 * 410 (37) 261,389 266 6 (44) (144) 264,349 201,262 903,882 70,175 1,610 343 1,633,396 11,575 (1) 1,792 19,583 2,642,355 2,325,711 Goodwill upon acquisition of investment 50,305 50,305 50,305 Amortization / allocation by incorporation of goodwill (iv) (40,564) (40,564) (40,564) 913,623 70,175 1,610 343 1,633,396 11,575 (1) 1,792 19,583 2,652,096 2,335,452 Other investments 2,637 2,637 Total 2,654,733 2,338,089 * The difference between the loss for the quarter and the equity results relates to the tax incentive booked under shareholders equity in the amount of R$ 389. (a) Parent Company (i) During the third quarter of 2006, the Parent Company paid in capital to Veracel Celulose S.A. in the amount of R$ 53,327. (ii) During the third quarter of 2006, subsidiary Aracruz Trading S.A. distributed dividends in the amount of R$ 1,032. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (iii) The effect of the exchange exposure of overseas investments is recorded under the heading "Equity pick-up" and the method adopted for translating overseas investments is the current exchange rate. (iv) The goodwill paid on the acquisition of Veracel, in the total amount of R$ 50,305, was based on the market value of assets and on estimated future profitability of the business, of which the amount of R$ 40,564 was amortized through September 30, 2006. Goodwill attributable to assets is amortized based on the realization (depreciation/write-off) of the market value of such assets, whereas goodwill based on estimates of future profitability is amortized based on the utilization of planted eucalyptus areas. In the latter case, the amortization is appropriated to the cost of forest-growing and is recognized in income in the year in which the trees are felled. Of the goodwill of R$ 839,305 arising on the acquisition of Riocell S.A. in 2003, R$ 276,422 was allocated principally to fixed assets, while the unallocated portion of R$ 562,883 (future profitability of the business) was transferred to deferred charges (Note 12). (b) Consolidated The consolidated balance of stakes in affiliated and subsidiary companies, in the amount of R$ 19,583 (R$ 19,727 as of June 30, 2006), represents Aracruzs share in its affiliated company Aracruz Produtos de Madeira S.A. The portion of the goodwill relating to the market value of the assets is allocated to property, plant and equipment in the consolidated financial statements (proportional consolidation of Veracel). 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 11 Property, Plant and Equipment Anual Accumulated depreciation depreciation / September June rate - % Cost depleiton Net Net Parent company Lands Industrial and forestry equipment 4 a 25 Forests (*) Buildings and betterments 4 e 10 Assets of administrative and other facilities 4, 10 e 20 Advances for projects in process Construction in progress Total Parent Company Subsidiary and affiliated (jointly controlled)companies Lands Industrial and forestry equipment 4 a 20 Forests (*) Buildings and betterments 4 e 10 Assets of administrative and other facilities 4, 10 e 20 Advances for projects in process Construction in progress Total consolidated (*) Depleted as per criterion descibed in Note 2 (d). Depreciation and depleiton for the quarters ended September 30, 2006 and 2005 have been allocated as follows: 3 rd Qt 2006 3 rd Qt 2005 Production and forestry costs Operating expenses Parent Company Production and forestry costs Operating expenses Consolidated 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 12 Deferred Charges Amortization (years) Parent Company September June Pre-operating expenditures 10 Administrative and product development expenses 3 to 10 Riocell S.A. goodwill  Upstream merger (i) 5 Accumulated amortization Total Parent Company Subsidiary and affiliated (jointly-controlled) companies: Forests (ii) Other deferred charges Accumulated amortization Total Consolidated Amortization expenses in the third quarters of 2006 and 2005 were allocated as follows: 3 rd Qt. 2006 3 rd Qt. 2005 Production and forestry costs 645 645 Operating expenses 28,144 28,143 Parent Company 28,789 28,788 Production and forestry costs 2,362 2,362 Consolidated 31,151 31,150 (i) The Company altered the amortization period in 2005 from 10 to 5 years. The effect of this alteration in the first quarter of 2005 was only recorded in results in the month of April, 2005. (ii) Amortization of the deferred forestry charges is proportional to the depletion of the areas planted with eucalyptus trees. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 13 Loans and Financings Interest rate Parent Company Consolidated (% p.a.) 09/30/2006 06/30/2006 09/30/2006 06/30/2006 Brazilian currency (Reais) Loans indexed to Long-Term Interest Rate(TJLP) 7.0 a 10.50 Loans indexed to basket of currencies 8.33 a 10.12 Export credit note (*) Loans indexed to other currencies Foreign currency (U.S. Dollars) Loans linked to operation for securitization of export receivables 6.36 a 7.05 Advances for exchange contracts /prepayments 5.39 a 6.66 Import financing 5.62 a 6.27 Other loans / financings 4.99 a 6.52 Total loans and financings Portion falling due short-term (includinginterest Payable) Portion falling due long-term 2010 a 2016 (*) 100 per cent of the CDI rate (a) Loans from BNDES (stockholder) As of September 30, 2006, Aracruz had financings in the total amount of R$ 515,045 (June 30, 2006 -R$ 549,423) from its stockholder Banco Nacional de Desenvolvimento Econômico e Social  BNDES (the Brazilian Development Bank), subject to interest varying between 7.8% and 10.5% p.a., to be amortized in the period from 2006 to 2016. As regards Veracel, as of September 30, 2006, BNDES financings amount to R$ 713,221 (as of June 30, 2005 - R$ 715,468), subject to interest varying from 7.00% to 10.12%, to be amortized in the period between 2006 and 2014. These amounts refer to the 50% share held by Aracruz in Veracel. The financings granted by BNDES are guaranteed by mortgages, in varying degrees, of the industrial unit in the State of Espírito Santo and by Company lands and forests, as well as by a statutory lien on financed machinery and equipment. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (b) Operation for securitization of export accounts receivable In February 2002, the Company, through Aracruz Trading S.A., signed a financing agreement with a Special Purpose Entity (SPE) in which the Company has no equity stake or power to influence its management. Under this agreement, such entity received and advanced to the Company US$ 250 million through issuance of Senior Secured Export Notes. In August 2003, a second tranche of Senior Secured Export Notes was issued, in the amount of US$ 400 million under the same securitization program established in February 2002. In May 2004, a third tranche of Senior Secured Export Notes was issued, in the amount of US$ 175 million under the same securitization program. In February 2004, Aracruz Trading International Ltd. was included in the securitization program, in addition to Aracruz Trading S.A. The funds from these operations were transferred to Aracruz as advance payments for future pulp purchases. In order to reduce financing costs and improve its debt profile, in March 2006 the Company exercised its right to make early settlement in full of the secured export notes issued in February 2002, and also made an offer to repurchase, on a voluntary sign-on basis, to the holders of the same notes issued in August of 2003 and May of 2004, thus bringing about early settlement of approximately 56% of its securitization debt. In September of 2006, the Company exercised its right to make a full early settlement of the secured export notes issued in August of 2003. The following table details the early settlement of the principal and premium paid: Tranche (Issue) Principal Settled Early Premium February 2002 August 2003 May 2004 The amount of the premium disbursed in the operation for early payment of the securitization debt was booked as a financial expense for the quarter ended March 31, 2006. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION The table below summarizes the terms and conditions of the three tranches under the original securitization program: Outstanding balance Original credit line Interest Tranche/issue (US$ Th.) (% p.a.) Final due date 9/30/2006 6/30/2006 February 2002 February 2009 August 2003 September 2011 May 2004 May 2012 As disclosed in Note 21 (d), Aracruz has provided collateral and guarantees in relation to these issues. (c) Export prepayment operations By way of substitution for the early redemption of the program for securitization of the Companys accounts receivable, in March 2006 prepayment operations were contracted with various banks in the total amount of US$ 320 million, with interest rates varying between 5.11% p.a. and 5.64% p.a., with semi-annual payments and maturities of principal between March, 2008, and March of 2012, thus lengthening the average profile for amortization of the Companys gross indebtedness and reducing the funding cost of the financings. Still with the objective to prolongate the average profile for amortization of gross debt and reduce funding costs, during the second quarter of 2006 the Company contracted prepayment operations with various banks in the total amount of US$ 159 million, with interest charges varying between 5.76% and 6.41% p.a., with semi-annual installments and payments of the principal falling due between March 2011 and June 2013. During the third quarter of 2006, the Company contracted export prepayment operations with various banks in the total amount of US$ 250 million, at interest rates varying between 6.25% and 6.39% p.a., with semi-annual installments and payments of the principal falling due between June 2013 and September of 2014. (d)Export credit note In May 2006 the Companys subsidiary Portocel - Terminal Especializado de Barra do Riacho S.A., contacted an Export Credit Note operation in the amount of R$ 104 million (US$ 50 million), with interest equivalent to 100% of the CDI rate, semi-annual installments and payments of the principal between June 2008 and December 2013, in order to expand port facilities. Tied with this operation was the contracting of a DI x US$ swap transaction, with the same maturity terms and transformation of the interest rate into exchange variation + 5.985% p.a. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 14 Financial Instruments (CVM Instruction No. 235/95) (a) Risk management Aracruz and its subsidiaries operate internationally and are exposed to market risks from changes in foreign exchange rates and interest rates. The exposure of the Company to liabilities denominated in U.S. Dollars does not represent risk from an economic and financial point of view, given that exchange variances arising from the future settlement in local currency of foreign currency denominated liabilities are offset by exchange variances in the opposite direction arising from operating income, as almost all sales are exported. Further in terms of protection of export operations, derivative financial instruments are also used by Company Management to mitigate the exchange risks, the position of which as of September 30, 2006 is represented by future dollar contracts through the Brazilian Futures Market (BM&F), with notional value of R$ 629 million (US$ 289 million) and outstanding value to be received of R$ 0.9 million (R$ 5 million as of June 30, 2006). During 2006, operations of this type resulted in gains of approximately R$ 165 million (R$ 92 million for the nine-month period ended September 30, 2005). (b) Balance sheet (consolidated) classified by currency/index September 30, 2006 U.S. Other Un- Dollar currencies Local indices indexed Total Assets Current assets 621,151 6,405 1,283,018 882,931 2,793,505 Long-term assets 3,414 5,599 338,422 347,435 Permanent assets 6,467,217 6,467,217 Total 624,565 6,405 1,288,617 7,688,570 9,608,157 Liabilities and equity Current liabilities 166,492 45,285 211,957 380,480 804,214 Long-term liabilities and minority interest 2,279,811 246,689 861,675 653,802 4,041,977 Stockholders equity 4,761,966 4,761,966 Total 2,446,303 291,974 1,073,632 5,796,248 9,608,157 June 30, 2006 U.S. Other Un- Dollar currencies Local indices indexed Total Assets Current assets 556,427 2,976 1,267,864 822,232 2,649,499 Long-term assets 3,591 5,462 357,093 366,146 Permanent assets 6,398,441 6,398,441 Total 560,018 2,976 1,273,326 7,577,766 9,414,086 Liabilities and equity Current liabilities 226,232 37,555 195,510 366,409 825,706 Long-term liabilities and minority interest 2,168,243 263,795 908,354 683,489 4,023,881 Stockholders equity 4,564,499 4,564,499 Total 2,394,475 301,350 1,103,864 5,614,397 9,414,086 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (c) Market value The estimated market values were determined using available market information and other appropriate valuation methodologies. Accordingly, the estimates presented herein are not necessarily indicative of amounts that the Company could realize in the market. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated market value amounts. The estimated market values of the Companys financial instruments as of September 30, 2006 can be summarized as follows: Parent Company Consolidated Book Market Book Market Assets Cash and cash equivalents 3,618 3,618 45,092 45,092 Marketable securities 196,233 196,233 Short- and long-term investments 691,026 691,026 1,092,384 1,092,384 Liabilities Short- and long-term financings (including interest) 2,482,315 2,482,315 3,743,744 3,733,308 The market value of the financial assets and short- and long-term financings, when applicable, has been determined using current rates available for operations on similar terms, conditions and remaining maturities. 15 Stockholders Equity (a) Capital and reserves As of September 30, 2006, the Companys authorized capital is R$ 2,450,000 and the subscribed and paid-in capital is R$ 1,854,507, represented by 1,032,554 thousand register shares, without par value, comprising 455,391 thousand common shares, 38,020 thousand Class A preferred shares and 539,143 thousand Class B preferred shares. The Class A stock may be converted into Class B stock at any time. Shares of capital stock issued by Aracruz are held in custody at Banco Itaú S.A The market values of the common and Class A and Class B preferred shares, based on the last quotation at the leading Brazilian stock exchange BOVESPA prior to the closing date for the third quarter, were R$ 11.27, R$ 11.41 and R$ 10.75 per share, respectively. In accordance with the Companys Bylaws, preferred shares do not vest voting rights, but have priority on return of capital in the event of liquidation of the Company. The preferred shares are entitled to a dividend that is 10% higher than that attributed to each common share, albeit without priority in terms of receiving same. Without prejudice to such right, the Class A preferred shares are assured priority in receiving a minimum annual dividend of 6% of their share of the capital stock. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION At the Annual General Meeting (AGM) of Stockholders, which was held on April 28, 2006, part of the income for the year ended December 31, 2005, in the amount of R$ 647,957, was allocated to the Investment Reserve. This reserve is intended to cover Company investment plans. (b) Dividends and interest on capital invested Stockholders are assured by the Companys Bylaws of a minimum annual dividend equivalent to 25% of the Parent Companys net income, adjusted by any increases or decreases in the reserves, as defined in applicable corporate legislation. As permitted by Law n° 9.249 of December 26, 1995, the Companys Management elected, during the third, second and first quarters of 2006, to pay interest on capital invested (stockholders equity) to the stockholders. This interest is calculated on the reported stockholders equity and limited to the daily variation in the Long-Term Interest Rate - TJLP, amounting to R$ 80,000, R$ 74,000 and R$ 89,000, respectively. Based on the Companys operating cash generating capacity and in addition to the interest already declared in capital invested, the AGM held April 28, 2006, authorized distribution of dividends for the year 2005 in the amount of R$ 150,000, which works out to R$ 151.63 per batch of one thousand Class A and B preferred shares and R$ 137.85 per batch of one thousand common shares. (c) Treasury stock At a meeting held June 3, 2005, the Aracruz Board of Directors, in the manner provided by item XIV of Article 16 of the Companys Bylaws and Articles 1 and 8 of CVM Instruction n° 10 of February 14, 1980, authorized the Executive Officers Committee to trade shares issued by the Company itself up to the limit of 15 million Class A and Class B preferred shares. The Companys aim is subsequent disposal and/or cancellation of these shares, without decreasing the capital stock. As of September 30, 2006, the Company held 483 thousand common shares and 1,483 thousand Class B preferred shares as treasury stock, the market values of which as of that date were R$ 11.27 and R$ 10.75, respectively, per batch of one thousand shares. 16 Employee Postretirement Benefit Plan - ARUS The Aracruz Employee Pension Fund ARUS (Fundação Aracruz de Seguridade Social) is a private pension fund which operates in the form of a multi-sponsor fund on a non-profit basis. In September 1998, the previously existing pension plan was substituted by a defined contribution system for retirement (Arus Retirement Plan). The Company sponsors the Arus Retirement Plan and, during the third quarter of 2006, its total contribution was approximately R$ 1,455 (R$ 1,280 in the third quarter of 2005). 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION Should the sponsor withdraw from the Retirement Plan, the sponsors commitment made under Resolution No. CPC 06/88 (issued by the Brazilian Supplementary Retirement Benefits Council) is totally covered by the plans assets. 17 Insurance Coverage In view of the nature of its activities, the Company has adopted the policy of contracting insurance coverage to meet its requirements, taking into account the classic differences in risks (manufacturing plant, forests and port). Based on systematic risk analyses, together with modern insurance techniques, the Company purchases insurance coverage in accordance with the maximum possible loss concept, which corresponds to the maximum amount subject to destruction in a single event. As of September 30, 2006, the Companys assets were insured against losses for a total amount of approximately US$ 500,000, corresponding to the maximum limit of indemnity per event. 18 Contingencies The juridical situation of Aracruz Celulose S.A. and subsidiaries/jointly controlled company includes labor, civil and tax suits. Based on the representation of external legal counsel, Management believes that the appropriate legal procedures and steps taken in each situation are sufficient to preserve the stockholders equity of the Parent Company, without additional provisions for loss on contingencies besides the amount recorded as of September 30, (a) Labor claims The most significant labor claims are in respect of alleged salary losses due to inflation indices and economic plans imposed by past governments. In a suit claiming additional compensation for alleged hazardous conditions at the plant, the Labor Court of the municipality of Aracruz has agreed to part of the claims of the employees, as represented by their Labor Union. The Company has appealed the decision. As of September 30, 2006, the Parent Company maintained provisions in the approximate amounts of R$ 35,200 (Consolidated  R$ 37,100) to cover possible unfavorable decisions, as well as deposits in court in the amount of R$ 15,700 (Consolidated - R$ 21,500). (b) Brazilian Social Security Institute - INSS In March 1997, the Company received assessment notices from the Brazilian Social Security Institute - INSS relating principally to accommodation allowances. The inspectors took the view that the subsidized rentals constituted indirect salaries (remuneration in kind). As a consequence, the INSS inspectors argued, this process results in underpayment of the corresponding social security contributions. The Company filed a suit for declaratory judgment to challenge such assessments, with a view to cancellation of the notices, which amount to approximately R$ 16,000. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION As of September 30, 2006, the Companys deposits in court in relation to this case amounted to approximately R$ 17,000. Based on the advice of its legal counsel, indicating the possibility of loss in this case as possible, no provision has been established for any unfavorable decisions. (c) PIS/COFINS The Company disagrees with the legitimacy of the claim for these taxes and filed for a court injunction against the changes in the bases for calculation of PIS and COFINS, as well as the increase in the COFINS rate, imposed by Law n° 9.718/98. A preliminary injunction was issued in favor of the Company on April 5, 1999. Due to unfavorable court decisions for other taxpayers in similar lawsuits, on August 29, 2003 the Company decided to withdraw part of claims filed, and chose to adhere to the PAES program  special payment in installments  created by Law n° 10.684/2003, in the amount of R$ 56,241, the current balance of which is approximately R$ 55,800, and maintained only the claims regarding exchange differences. Notwithstanding the petition for waiver, in view of the decision rendered by the Federal Supreme Court (STF), which ruled that the change in the basis for calculation of the PIS and COFINS is unconstitutional, the Parent Company filed for a Restraining Order to ensure its right not to pay over the PAES installments relating to such modification, and the petition was granted. The remaining amount, related to the period from February 1999 to September 2003, is approximately R$ 156,800 as of September 30, 2006, already adjusted to current price levels based on the SELIC interest rate, which is appropriately reflected in the quarterly financial information in the provision for contingencies under long-term liabilities. The amount relating to the PAES installments that were not paid as a result of the cited court order, for the months of July to September of 2006, is roughly R$ 1,800, already updated according to the SELIC rate. (d) Social Contribution on Net Income  Non-incidence on export revenues In September 2003, the Company obtained a restraining order that give it the right not to pay Social Contribution on Net Income (CSLL) generated by export sales as from January 2002, as well as the right to recognize the amounts of tax credits previously offset in this regard, adjusted by the SELIC rate, in the amount of R$ 187,692 as of September 30, 2006, for which it maintains a provision booked under long-term liabilities. (e) IRPJ  Deductibility of Social Contribution on Net Income (CSLL) On June 29, 2005, the Parent Company was assessed relating to deductibility of CSLL from taxable income for IRPJ purposes for fiscal years 2000 and 2001, the existing provision for which was supplemented by the amount of R$ 3.6 million, bringing the total to R$ 38 million. In July 2005, in view of case law development (jurisprudence), the Company decided to appeal the assessment, although it recalculated the basis for calculation thereof, arriving at the amount of R$ 24.4 million. The Company has maintained the lawsuit, in which the suspension of the demand for the tax credit has not yet been granted to it. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (f) IRPJ/CSLL  full offset of accumulated tax losses and negative results On June 29, 2005, the Company was assessed related to full offset of accumulated tax losses (NOLs) for IRPJ purposes and negative results for CSLL purposes for fiscal years 2000 and 2001, as well as relating to the full offset, in fiscal year 2000, of the tax loss generated during the period it enjoyed the export tax benefit known as the BEFIEX. In July 2006, a court decision was rendered denying the Company the right to fully offset the IRPJ accumulated tax losses and negative CSLL results, a decision that has already been appealed. Notwithstanding, in order to avoid a fine, the Parent Company has made a payment in the amount of R$ 49.3 million. The amount of the provision set up, relating to the period in which the Parent Company enjoyed the BEFIEX benefit, is R$ 63.6 million as of September 30, 2006. (g) Other Based on the opinion of its legal counsel, the Parent Company maintains on its accounting records a provision for other tax contingencies in the total approximate amount of R$ 32.2 million (R$ 42.0 million Consolidated relating to tax and civil cases involving subsidiaries and jointly controlled subsidiary). For these other contingencies, the Parent Company has on deposit in court the amount of approximately R$ 14.7 million (Consolidated R$ 14.7 million as well). 19 Tax Incentives - ADENE Since Aracruz is located within the geographic area of ADENE (Agency for the Development of the Northeast) and Decree n° 4.213 of April 16, 2002 recognized pulp and paper sector as a priority in the development of the region, the Company claimed and was granted the right by the Federal Revenue Service (SRF) in December of 2002 the right to benefit from reductions in corporate income tax and non-refundable surcharges on adjusted operating profits for plants A and B (period from 2003 to 2013) and plant C (period from 2003 to 2012). On January 9, 2004, the Company received Official Letter n° 1.406/03 from the Extrajudicial Administrator of the former Northeast Development Agency (SUDENE), informing that pursuant to re-examination by the Juridical Consultancy of the Ministry for Integration as regards the coverage of the cited incentive granted, it considered that it was inappropriate for Aracruz to enjoy the benefit previously granted and accrued, which caused revocation thereof. During fiscal years 2004 and 2005, notifications with the objective of annulling the related tax benefits were issued by ADENE and repeatedly challenged and/or contested by the Company. This culminated in an Assessment Notice drawn up against the Company in December 2005 by the SRF, in which the latter government agency required payment back to public coffers of the amounts of the tax incentives used so far, plus interest, albeit without imposition of any fines, for a total amount of R$ 211 million. The Company filed a challenge against this assessment and is presently awaiting a decision. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION Company Management, in conjunction with its legal counsel, believes that the decision to cancel the ADENE tax benefits is incorrect, both with respect to the benefits used and in relation to the remaining period. Both the Management and its legal counsel believe that the chances of success are to be ranked as possible. In this sense, Aracruz believes that the cited cancellation will not affect the benefits accrued through the end of the previous period (R$ 142,858 as of December 31, 2004, recorded under Capital Reserves). 20 Reconciliation of Stockholders Equity and Results of Operations for 3 rd Quarter - Parent Company and Consolidated Stockholders Equity September June Stockholders Equity - Parent Company 4,843,288 4,626,698 Unearned income (149,252) (122,324) Unrealized shipping expenses 26,037 28,082 Income tax and social contribution on unearned income 41,893 32,043 Stockholders Equity - Consolidated 4,761,966 4,564,499 Results for the 3 rd Quarter September September Net Income for the 3 rd Quarter - Parent Company 296,590 285,673 Unrealized shipping expenses (2,045) (988) Unearned income (26,929) 17,901 Income tax and social contribution on unearned income 9,851 (5,751) Net Income for the 3 rd Quarter - Consolidated 277,467 296,835 21 Commitments (a) Supply of chemical products Long-term agreements were signed between Aracruz and Canexus Química Brasil Ltda., in December of 1999 and May of 2002, for the supply of chemical products to the former, under which the Company pledged to acquire volumes of chemical products conservatively projected for a period of 6 years as from the dates the contracts were signed. The contracts include clauses for suspension of supply and breach of contract which are normal on the market, such as Force Majeure , as well as performance incentives such as sharing of productivity gains, preference prices and "take-or-pay. Volumes purchased by the Company in addition to the minimum agreed for a given year may be compensated with lower volumes acquired in subsequent years. (b) Supply of wood The Company signed a contract with Suzano Papel e Celulose S.A. with a view to a loan of 1,900 thousand m³ of eucalyptus wood, amounts that were received through September of 2005 and for which the Company, based on its present forest formation costs, has provided the amount of R$ 18,018 as of September 30 and June 30, 2006. The contract calls for return of an equivalent volume on similar operating terms between 2007 and 2008. 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION (c) Indian Communities - Terms of settlement In the first half of 1998, local Indian communities and the Company entered into Terms of Settlement (TACs) whereby both parties recognized the legitimacy of Administrative Rulings n° 193, 194 and 195, all dated March 6, 1998, issued by the Federal Ministry of Justice, which determined the enlargement of the Indian reservation by 2,571 hectares of land belonging to the Company. Aracruz committed itself to a financial aid program to be implemented through social, agricultural, educational, shelter and health projects, up to an amount of approximately R$ 13.5 million (historical amount), monetarily restated each month by one of the official inflation indices (General Market Price Index  IGP-M or Consumer Price Index  IPC) or such other indices as may replace them in the future, whichever is greater. The value of this financial assistance was to be disbursed over a 20-year period, conditioned to the accomplishment of certain obligations by the Indian communities. Despite the TACs in force, during the year 2005 members of the Indian communities invaded some forestry areas and the Companys industrial premises. Although Aracruz had obtained provisional measures for reinstatement of its ownership of the invaded areas, at end of the year the Indians still occupied approximately 11,000 hectares of land to which the Company is legally entitled. Since the invasion represented breach of the TACs by the Indian communities, the Company - after having notified the communities themselves, the National Indian Foundation - FUNAI and the Federal Public Prosecutor - suspended all commitments to the Indian communities under the TACs as of May 2005. As of September 30, 2006, in relation to the time the TACs were being complied with, the Company had donated the amount of R$ 9,597 to the Indian Associations. On February 17, 2006, FUNAI published Decisions n° 11 and 12 in the Official Federal Gazette (D.O.U.), approving the conclusion of a working group set up by FUNAI Administrative Ruling n° 1.299/05, which recommended expansion of the current Indian reserves by about 11,000 hectares, comprised almost entirely of lands owned by Aracruz. As it is confident of the legitimacy of its rights, the Company filed a challenge to such Decisions on June 19, 2006. (d) Guarantees As of September 30, 2006, collateral signatures and other such guarantees granted to other Company subsidiaries and jointly controlled subsidiaries, relating to third party loans and legal challenges filed by these companies, are represented as follows: Aracruz Trading International Ltd. 240,249 Veracel Celulose S.A. 898,646 Portocel  Terminal Especializado de Barra do Riacho S.A. 104,460 Total 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION SUPPLEMENTARY INFORMATION 1 Statement of Cash Flow Parent Company Consolidated 3 rd Quarter 3 rd Quarter Operating activities Net income for the quarter 296,590 285,673 277,467 296,835 Adjustments to reconcile net income to cash generated by operating activities: Depreciation, amortization and depletion 138,624 131,618 164,883 155,080 Equity pick-up (264,349) (123,024) 144 953 Deferred income tax and social contribution 15,003 85,909 5,614 87,936 Monetary and exchange variations 11,159 (150,050) 9,074 (136,914) Tax incentives  ADENE 19,352 19,352 Provision for contingencies, net 4,493 (10,599) 4,715 (8,190) Provision for losses on tax credits 12,704 (110,195) 12,776 (108,007) Realization of goodwill 1,494 1,494 Residual value of permanent assets disposed of 395 1,250 190 1,415 Decrease (increase) in assets Investments in short- and long-term securities (33,799) (46,315) (46,775) (46,315) Accounts receivable 120,424 32,409 (63,128) 5,655 Inventories (29,109) (30,874) (25,482) (43,046) Tax credits (14,406) 62,164 (20,373) 54,430 Other items (14,933) 2,211 (12,631) (1,502) Increase (decrease) in liabilities Suppliers 12,897 2,192 23,283 (12,213) Advances from subsidiaries (including interest) (298,333) 15,362 (1,056) Interest on loans and financings 7,746 4,510 2,178 4,757 Income tax and social contribution on net income (9,115) (45,739) (10,421) (42,544) Provisions for contingencies and litigation (50,187) (145) (50,419) (145) Other items 375 (14,215) 5,689 (6,280) Cash generated by (used in) operating activities (93,821) 112,988 275,728 222,751 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION Parent Company Consolidated 3 rd Quarter 3 rd Quarter Investing activities Short- and long-term investments (11,715) 94,740 (12,139) 94,740 Permanent assets: Investments (53,327) (51,284) Increase in capital of affiliated company (3,230) Property, plant and equipment (180,282) (118,225) (234,643) (194,315) Dividends received 1,032 Amounts received for sale of permanent Assets 199 982 643 976 Cash used in investing activities (244,093) (73,787) (246,139) (101,829) Financing activities Loans and financings: Additions 533,258 539,778 563,825 649,118 Payments (134,219) (537,211) (573,996) (667,743) Treasury stock (836) (836) Dividends / interest on capital invested (73,938) (25,194) (73,938) (25,194) Cash generated by (used in) financingactivities 325,101 (23,463) (84,109) (44,655) Effects of exchange variation on cashand cash equivalents 1,592 (9,976) Net increase (decrease) in cash and cashand marketable securities (12,813) 15,738 (52,928) 66,291 Cash and marketable securities at beginning of quarter 16,431 2,429 294,253 186,864 Cash and marketable securities and end of quarter 3,618 18,167 241,325 253,155 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION 2 Statement of Value Added Parent Company 3 rd Quarter 3 rd Quarter % % Revenues 547,581 498,222 Raw materials acquired from third parties (310,168) (100,986) Gross value added 237,413 397,236 Retentions Depreciation, amortization and depletion (138,625) (131,618) Net value added generated 98,788 265,618 Received in transfers Financial revenues  including monetary and exchange variations 62,016 81,496 Equity income 264,349 123,024 326,365 204,520 Value added for distribution 425,153 100 470,138 100 Distribution of value added Government and community Taxes and contributions (federal, state and municipal) (6,703) (2) 218,201 46 Support, sponsorships and donations 6,810 2 2,399 1 107 220,600 47 Employees 57,792 13 52,173 11 Remuneration of capital invested by third parties/financiers Financial expenses (revenues) 70,664 17 (88,308) (19) Retained earnings 296,590 70 285,673 61 Total distributed and retained 425,153 100 470,138 100 04.01 - NOTES TO THE CONSOLIDATED QUARTERLY FINANCIAL INFORMATION Consolidated 3 rd Quarter 3 rd Quarter % % Revenues 1,006,228 793,874 Raw materials acquired from third parties (469,204) (185,231) Gross value added 537,024 608,643 Retentions Depreciation, amortization and depletion (164,883) (155,080) Net value added generated 372,141 453,563 Received in transfers Financial revenues  including monetary and exchange variations 88,858 56,693 Equity income (144) (953) 88,714 55,740 Value added for distribution 460,855 100 509,303 100 Distribution of value added Government and community Taxes and contributions (federal, state and Municipal) (5,914) (1) 233,816 46 Support, sponsorships and donations 9,049 2 3,054 1 3,135 1 236,870 47 Employees 69,950 15 64,901 13 Remuneration of capital invested by third parties/financiers Financial expenses (revenues) 110,302 24 (89,304) (18) Retained earnings 277,468 60 296,836 58 Total distributed and retained 460,855 100 509,303 100 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER EXPRESSED IN THOUSANDS OF REAIS (Except where indicated otherwise) Aracruz Celulose S.A. posted consolidated net income of R$ 277,467 for the third quarter of 2006, compared with consolidated net income of R$ 296,835 in the same quarter last year. The variation in the results over the third quarter of 2005 largely reflects the lower exchange variation of assets and liabilities denominated in U.S. Dollars, partly offset by the higher volume of sales in 2006. 1. OPERATING ACTIVITIES Commercial Performance Pulpwood sales for the third quarter of 2006 totaled 599 thousand tons (consolidated  724 thousand tons), representing an increase of 9% in relation to the same quarter of 2005, with 98% of this amount being shipped to foreign markets. The average net price in the third quarter was US$ 392/t (consolidated - US$ 563/t), which represents a healthy rise of 9% at the parent company level (consolidated rise of 11%) compared with the price of US$ 360/t (consolidated - US$ 509/t) in the same quarter of 2005. Operating Performance The Companys pulpwood output was 623 thousand tons in the third quarter, 4% higher than the production for the same period of 2005. The unit cost of production in the quarter, expressed in terms of Reais (R$), was 9% higher than for the third quarter of 2005, mainly caused by the rise in the cost of wood, increased consumption of chemical products and higher maintenance costs. Parent Company ANALYSIS OF COSTS R$ / TON 3rd Qt. 2006 3rd Qt. 2005 Cost of Sales (*) 667 618 Selling Expenses 26 25 Administrative Expenses 68 36 Other Operating Expenses (Revenues) (**) 63 23 Total Cost of Production (R$/Ton) Tons Sold Tons Produced (*) Includes average cost of inventories, plus cost of freight and insurance - R$ 73/ton (2005 -R$ 66/ton). (**) Does not include Monetary / Exchange Variations and Financial Revenues / Expenses / Equity Pick-up.  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER 2. EVOLUTION OF FINANCIAL LIABILITIES Parent Company In thousands of Reais Gross Debt 9/30/2006 6/30/2006 Local currency 454,266 482,838 Foreign currency 2,028,049 1,584,461 Cash and cash equivalents (*) 700,243 667,542 Net Debt Consolidated In thousands of Reais Gross Debt 9/30/2006 6/30/2006 Local currency 1,073,632 1,103,864 Foreign currency 2,670,112 2,637,813 Cash and cash equivalents (*) 1,333,709 1,327,723 Net Debt (*) Includes short- and long-term investments in marketable securities. 3. OPERATIONAL INVESTMENTS Investment outlays made in the third quarter of 2006 totaled R$ 180.3 million (consolidated - R$ 234.6 million), up over the R$ 118.2 million (consolidated - R$ 194.3 million) made in the same period last year. They were mainly allocated to the following areas: industrial (R$ 63.5 million), lands and forests (R$ 32.0 million), Veracel project (R$ 58.6 million), tree farming (R$ 71.9 million), forestry (R$ 7.2 million) and other investments (R$ 1.4 million), in consolidated figures. * 06.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 1 TOTAL ASSETS 9,608,157 9,414,086 1.1 CURRENT ASSETS 2,793,505 2,649,499 1.1.1 CASH AND CASH EQUIVALENTS 45,092 54,397 1.1.2 CREDITS 906,801 807,439 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 549,249 474,334 1.1.2.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 23,495 19,547 1.1.2.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS  OTHERS 5,310 3,129 1.1.2.4 EMPLOYEES 10,873 5,847 1.1.2.5 SUPPLIERS 6,430 8,701 1.1.2.6 TAXES 297,602 282,997 1.1.2.7 OTHERS 13,842 12,884 1.1.3 INVENTORIES 523,563 498,081 1.1.3.1 SUPPLIES 127,301 122,229 1.1.3.2 RAW MATERIALS 79,865 61,050 1.1.3.3 FINISHED GOODS 315,011 313,720 1.1.3.4 PRODUCTS IN PROCESS 0 0 1.1.3.5 OTHERS 1,386 1,082 1.1.4 OTHERS 1,318,049 1,289,582 1.1.4.1 SHORT-TERM INVESTMENTS 1,086,785 1,028,008 1.1.4.2. FINANCIAL APPLICATION 196,233 239,856 1.1.4.3 PREPAID EXPENSES 35,021 21,708 1.1.4.4 FIXED ASSETS AVAILABLE FOR SALE 0 0 1.1.4.5 RETENTIONS ON FINANCING CONTRACTS 0 0 1.1.4.6 OTHERS 10 10 06.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 1.2 LONG-TERM ASSETS 347,435 366,146 1.2.1 CREDITS 285,228 303,714 1.2.1.1 SUPPLIERS 211,600 204,149 1.2.1.2 TAXES 39,146 36,396 1.2.1.3 OTHERS 34,482 63,169 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 1.2.2.1 FROM AFFILIATES 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 1.2.2.3 OTHER COMPANIES 0 0 1.2.3 OTHERS 62,207 62,432 1.2.3.1 LONG-TERM INVESTMENTS 5,599 5,462 1.2.3.2 ESCROW DEPOSITS 53,193 53,379 1.2.3.3 RETENTIONS ON FINANCING CONTRACTS 0 0 1.2.3.4 OTHERS 3,415 3,591 1.3 FIXED ASSETS 6,467,217 6,398,441 1.3.1 INVESTMENTS 22,240 22,385 1.3.1.1 IN AFFILIATES 0 0 1.3.1.2 IN SUBSIDIARIES 19,583 19,727 1.3.1.3 OTHER COMPANIES 2,657 2,658 1.3.2 PROPERTY, PLANT AND EQUIPMENT 6,073,694 5,973,622 1.3.2.1 LAND 886,100 839,132 1.3.2.2 BUILDINGS 714,682 673,571 1.3.2.3 MACHINERY AND EQUIPMENT 3,248,981 3,310,320 1.3.2.4 FORESTS 948,708 904,433 1.3.2.5 ADVANCES TO SUPPLIERS 43,363 5,730 1.3.2.6 CONSTRUCTION IN PROGRESS 112,494 115,702 1.3.2.7 OTHERS 119,366 124,734 1.3.3 DEFERRED ASSETS 371,283 402,434 1.3.3.1 INDUSTRIAL 4,329 4,973 1.3.3.2 FORESTS 0 0 1.3.3.3 ADMINISTRATIVE 0 0 1.3.3.4 GOODWILL ARISING ON ACQUISITION OF ENTITIES 309,585 337,730 1.3.3.5 OTHERS 57,369 59,731 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 2 TOTAL LIABILITIES 9,608,157 9,414,086 2.1 CURRENT LIABILITIES 804,214 825,706 2.1.1 LOANS AND FINANCING 355,569 401,285 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 197,411 161,286 2.1.4 TAXES 94,747 108,292 2.1.5 DIVIDENDS PAYABLE 83,046 76,984 2.1.6 PROVISIONS 55,795 42,377 2.1.6.1 VACATION AND 13 th SALARY 33,602 27,759 2.1.6.2 PROFIT SHARING 22,193 14,618 2.1.7 LOANS FROM RELATED PARTIES 0 0 2.1.8 OTHERS 17,646 35,482 2.1.8.1 PROPOSED DIVIDENDS 0 0 2.1.8.2 OTHERS 17,646 35,482 2.2 LONG-TERM LIABILITIES 4,040,430 4,022,728 2.2.1 LOANS AND FINANCING 3,388,175 3,340,392 2.2.2 DEBENTURES 0 0 2.2.3 PROVISIONS 563,812 594,051 2.2.3.1 LABOR CONTINGENCIES 37,316 38,175 2.2.3.2 TAX CONTINGENCIES 451,914 496,759 2.2.3.3 INCOME TAX ON TEMPORARY DIFERENCES 74,582 59,117 2.2.4 LOANS FROM RELATED PARTIES 0 0 2.2.5 OTHERS 88,443 88,285 2.2.5.1 SUPPLIERS 9,761 21,757 2.2.5.2 TAXES 67,134 56,240 2.2.5.3 OTHERS 11,548 10,288 2.3 DEFERRED INCOME 0 0 2.4 MINORITY INTEREST 1,547 1,153 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  09/30/2006 4  DATE  06/30/2006 2.5 STOCKHOLDERS EQUITY 4,761,966 4,564,499 2.5.1 PAID-IN CAPITAL 1,854,507 1,854,507 2.5.1.1 COMMON STOCK 783,599 783,599 2.5.1.2 PREFERRED STOCK 1,070,908 1,070,908 2.5.2 CAPITAL RESERVES 162,210 162,210 2.5.3 REVALUATION RESERVE 0 0 2.5.3.1 OWN ASSETS 0 0 2.5.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.5.4 REVENUE RESERVES 2,199,461 2,199,461 2.5.4.1 LEGAL 281,037 281,037 2.5.4.2 STATUTORY 0 0 2.5.4.3 FOR CONTINGENCIES 0 0 2.5.4.4 UNREALIZED INCOME 0 0 2.5.4.5 FOR INVESTMENTS 1,927,410 1,927,410 2.5.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.5.4.7 OTHER UNREALIZED INCOME (8,986) (8,986) 2.5.4.7.1 TREASURY STOCK (8,986) (8,986) 2.5.5 RETAINED EARNINGS 545,788 348,321 07.01  CONSOLIDATED STATEMENT OF OPERATIONS  THOUSAND OF R$ 3  FROM : 07/01/2006 4  FROM : 01/01/2006 5  FROM : 07/01/2005 6  FROM : 01/01/2005 1  CODE 2  DESCRIPTION TO : 09/30/2006 TO : 09/30/2006 TO : 09/30/2005 TO : 09/30/2005 3.1 GROSS SALES AND SERVICES REVENUE 1,122,664 3,184,573 893,414 2,728,469 3.2 SALES TAXES AND OTHER DEDUCTIONS (125,063) (364,704) (106,162) (337,896) 3.3 NET SALES REVENUE 997,601 2,819,869 787,252 2,390,573 3.4 COST OF GOODS SOLD (586,121) (1,699,644) (447,526) (1,281,561) 3.5 GROSS PROFIT 411,480 1,120,225 339,726 1,109,012 3.6 OPERATING (EXPENSES) INCOME (235,962) (432,048) 58,364 (26,580) 3.6.1 SELLING (43,712) (133,458) (37,541) (117,775) 3.6.2 GENERAL AND ADMINISTRATIVE (45,510) (98,061) (27,515) (74,190) 3.6.3 FINANCIAL (105,344) (79,788) 142,273 283,069 3.6.3.1 FINANCIAL INCOME 88,858 285,476 56,694 161,859 3.6.3.2 FINANCIAL EXPENSES (194,202) (365,264) 85,579 121,210 3.6.4 OTHER OPERATING INCOME 11,419 36,739 11,244 32,804 3.6.5 OTHER OPERATING EXPENSES (52,671) (156,794) (29,144) (148,233) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (144) (686) (953) (2,255) 3.7 OPERATING INCOME 175,518 688,177 398,090 1,082,432 3.8 NON-OPERATING (EXPENSES) INCOME (182) (687) (2,890) (5,194) 3.8.1 INCOME 650 3,902 2,953 3,443 3.8.2 EXPENSES (832) (4,589) (5,843) (8,637) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 175,336 687,490 395,200 1,077,238 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 28,139 (53,615) (10,921) (215,841) 3.11 DEFERRED INCOME TAXES (5,614) (21,731) (87,936) (23,255) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 PARTICIPATIONS 0 0 0 0 3.12.2 REMUNERATION 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 80,000 243,000 0 151,900 3.14 MINORITY INTEREST (394) (748) 492 484 3.15 NET INCOME FOR THE PERIOD 277,467 854,396 296,835 990,526 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,26923 0,82904 0,28802 0,96113 LOSS PER SHARE - 08.01  PERFORMANCE COMMENTS OF CONSOLIDATED IN THE QUARTER The consolidated Performance comments for this quarter were disclosed together with Aracruz Celulose S.A.s (Controlling Company) performance comments, group 05. 15.01  INVESTMENTS PROJECTS (Convenience Translation into English from the original previously issued in Portuguese) The comments related to investments were disclosed in note 3 group 05. 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT (Convenience Translation into English from the original previously issued in Portuguese) Stock position of stockholders with more than 5% of voting stocks In order to be in compliance with the best practices of Corporate Governance (Level 1), we disclose below, the stock positions as of September 30, 2006: Parent Company: Aracruz Celulose S.A. CNPJ: 42.157.511/0001-61 Stocks Stockholders Common Preferred A Preferred B Total Quantity Quantity Quantity Quantity Thousand % Thousand % Thousand % Thousand % Newark Financial Inc. 127,506 28.00 - - - 127,506 12.35 Arainvest Participações S.A. 127,506 28.00 27,737 72.97 - 155,243 15.03 Arapar S.A. 127,506 28.00 - - - 127,506 12.35 BNDES Participações S.A. 56,881 12.49 10,000 26.30 30,001 5.56 96,882 9.38 Treasure Hold Investments Corp - 57,876 10.73 57,876 5.60 U.S. Trust Company N.A. - 56,626 10.50 56,626 5.49 Wellington Mgmt Company - 40,095 7.44 40,095 3.89 Northern Cross Investments Ltd. - 34,400 6.38 34,400 3.33 Caixa Previd. Func. Banco do Brasil - 31,694 5.88 31,694 3.07 Capital Research & Mgmt Company - 30,580 5.67 30,580 2.96 Treasury stock 483 0.10 - - 1,483 0.28 1,966 0.19 Others 15,509 3.41 276 0.73 256,395 47.56 272,180 26.36 Total (1) Foreign company (2) Numbers supplied by I.R. Channel JP Morgan in 02/10/06 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Share Capital of majority stockholders (from controlling companies to individual stockholders) Parent Company: Newark Financial Inc. Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Votorantim Celulose e Papel S.A. 50,000 100.00 - - 50,000 100.00 Total 50,000 100.00 - - 50,000 100.00 Parent Company: Votorantim Celulose e Papel S.A CNPJ: 60.643.228/0001-21 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Nova HPI Participações Ltda. 11,679,604 11.05 - - 11,679,604 5.72 Votorantim Participações S.A. 94,022,846 88.95 677 - 94,023,523 46.06 BNDES Participações S.A - - 7,555,369 7.67 7,555,369 3.70 MONDRIAN Investment Partners Ltd - - 9,320,469 9.47 9,320,469 4.57 Council of Administration , Chief Officers and Fiscal council - - 3,038 - 3,038 - Others - - 80,531,702 81.82 80,531,702 39.45 Treasury stocks 2 - 1,031,800 1.05 1,031,802 0.51 Total (1) Foreign company 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Nova HPI Participações Ltda. CNPJ: 65.785.669/0001-81 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Votorantim Participações S.A. 7,212,408 100.00 - - 7,212,408 100.00 Hejoassu Administração Ltda. 1 0.00 - - 1 0.00 Total - - Parent Company: Votorantim Participações S.A. CNPJ: 61.082.582/0001-97 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Hejoassu Administração Ltda. 5,304,772,481 98.60 - - 5,304,772,481 98.60 José Ermírio de Moraes Filho - Espólio 19,026,623 0.35 - - 19,026,623 0.35 Antônio Ermírio de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Ermírio Pereira de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Maria Helena Moraes Scripilliti 19,026,623 0.35 - - 19,026,623 0.35 Total - - Parent Company: Hejoassu Administração Ltda. CNPJ: 61.194.148/0001-07 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % José Ermírio de Moraes Filho - Espólio 400,000 25.00 - - 400,000 25.00 AEM Participações S.A. 400,000 25.00 - - 400,000 25.00 ERMAN Participações S.A. 400,000 25.00 - - 400,000 25.00 MRC Participações S.A. 400,000 25.00 - - 400,000 25.00 Total 1,600,000 100.00 - - 1,600,000 100.00 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: AEM Participações S.A. CNPJ: 05.062.403/0001 -89 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Antônio Ermírio de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Total Parent Company: ERMAN Participações S.A. CNPJ: 05.062.376/0001-44 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Ermírio Pereira de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Total Parent Company: MRC Participações S.A. CNPJ: 05.062.355/0001-29 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Maria Helena de Moraes S. Noschese 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.34 300 0.00 Total 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: JEMF Participações S.A. CNPJ: 05.062.394/0001-26 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % José Ermírio de Moraes Neto 3,500 33.33 - - 3,500 33.30 José Roberto Ermírio de Moraes 3,500 33.34 - - 3,500 33.30 Neide Helena de Moraes 3,500 33.33 - - 3,500 33.30 AEM Participações S.A. - - 4 33.33 4 0.03 ERMAN Participações S.A. - - 4 33.34 4 0.04 MRC Participações S.A. - - 4 33.33 4 0.03 Total 12 Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001-09 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social - BNDES CNPJ: 00.383.281/0001-09 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Total - - 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: ARAINVEST Participações S.A. CNPJ: 06.139.408/0001-25 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Thousand % Thousand % Thousand % Joseph Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Moise Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Others 4 0.02 18 0.04 22 0.02 Total Parent Company: ARAPAR S.A. CNPJ: 29.282.803/0001-68 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Nobrasa Empreendimentos S.A. 388,095,112 41.56 - - 388,095,112 20.78 Lorentzen Empreendimentos S.A. 302,790,180 32.42 87,595 0,01 302,877,775 16.22 São Teófilo Rep. Participações S.A. 226,072,316 24.21 689,998,722 73.88 916,071,038 49.04 Outros 16,944,980 1.81 243,816,271 26.11 260,761,251 13.96 Total 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Lorentzen Empreendimentos S.A. CNPJ: 33.107.533/0001-26 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Nobrasa Empreendimentos S.A 46,876,916 79.29 - - 46,876,916 63.02 Nebra Participações Ltda 9,178,630 15.53 3,732,352 24.44 12,910,982 17.36 New Era Develop Cp. Lt 1,735,013 2.93 4,960,455 32.49 6,695,468 9.00 Tiba Participações Ltda 1,327,485 2.25 6,572,501 43.05 7,899,986 10.62 Others 93 - 3,146 0.02 3,239 - Total (1) Foreign company Parent Company: Nobrasa Empreendimentos S.A. CNPJ: 30.927.925/0001-43 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Erling Sven Lorentzen 78,978,748 97.46 - - 78,978,748 97.46 Others 2,055,210 2.54 - - 2,055,210 2.54 Total - - 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Nebra Participações S.A. CNPJ: 04.418.550/0001-86 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % New Era Development Co. Ltd. 10,586,189 99.99 - - 10,586,189 99.99 Others 100 0.01 - - 100 0.01 Total - - (1) Foreign company Parent Company: Tiba Participações Ltda CNPJ: 03.410.452/0001-30 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Haakon Lorentzen. 2,103,695 100.00 - - 2,103,695 100.00 Others 1 - - - 1 - Total - - Parent Company: Caminho Editorial Ltda CNPJ: 54.089.495/0001-04 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Brasil Warrant Admin. Bes e Empresas Ltda 90,557,436 90.65 - - 90,557,436 90.65 Others 9,340,157 9.35 - - 9,340,157 9.35 Total - - 99,897,593 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Nalbra S LLC CNPJ: 06.205.788/0001 -59 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Nalbra Inc. 30,012,000 100.00 - - 30,012,000 100.00 Total - - (1) Foreign company Parent Company: São Teófilo Repres. Participações Ltda CNPJ: 03.214.652/0001-17 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Caminho Editorial Ltda 14,962,154 45.41 2,033,046 6.87 16,995,200 27.18 Nalbra S LLC 16,475,914 50.00 8,509,948 28.77 24,985,862 39.95 Brasil Warant Admin. de Bens e Empresas Ltda 1,513,760 4.59 3,596,972 12.16 5,110,732 8.17 Brasil Silva I LLC - - 9,740,015 32.92 9,740,015 15.58 Fernando Roberto Moreira Salles - - 1,704,503 5 1,704,503 2.73 Others - - 3,999,639 13.52 3,999,639 6.39 Total (1) Foreign company 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Parent Company: Brasil Warrant Admin. Bens e Empresas Ltda CNPJ: 33.744.277/0001-88 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Fernando Roberto Moreira Salles 60 25.00 60 25.00 120 25.00 Walter Moreira Salles Júnior 60 25.00 60 25.00 120 25.00 Pedro Moreira Salles 60 25.00 60 25.00 120 25.00 João Moreira Salles 60 25.00 60 25.00 120 25.00 Total Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001-09 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social  BNDES CNPJ: 00.383.281/0001-09 Stocks Common Preferred Total Quantity Quantity Quantity Stockholders Unities % Unities % Unities % União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Total - - 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Stocks Position of Majority Stockholders, Management, Members of the fiscal Council and outstanding stocks. Position on Setember 30, 2006 Preferred Preferred Common Stocks Stocks Stockholder Stocks % (Class A) % (Class B) % Total % Majorities Stockholders Lorentzen (4) 127,506,457 28.0 - 127,506,457 12.3 Safra (5) 127,506,457 28.0 27,736,642 73.0 57,875,517 10.7 213,118,616 20.7 VCP 127,506,457 28.0 - 127,506,457 12.3 BNDES 56,880,857 12.5 10,000,000 26.3 30,001,130 5.6 96,881,987 9.4 Management 0 0 0 0 Councilors 136,134 0 0 0 96,308 0 232,442 Directors - 17,198 0 17,198 - Tax Council 10 0 - 10 Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (2) Stocks issued and repurchased by the Company, waiting cancellation. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Group Lorentzen participation is formed by: Arapar S.A. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, 16.01  OTHER INFORMATION THAT THE COMPANY CONSIDERS TO BE RELEVANT Stocks Position of Majority Stockholders, Management, Members of the Fiscal Council and outstanding stocks. Position on September 30, 2005 Preferred Preferred Common Stocks Stocks Stockholder Stocks % (Class A) % (Class B) % Total % Majorities Stockholders Lorentzen 127,506,457 28.0 127,506,457 12.3 Safra 127,506,457 28.0 27,736,642 72.9 57,875,517 10.7 213,118,616 20.7 VCP 127,506,457 28.0 127,506,457 12.3 BNDES 56,880,857 12.5 10,000,000 26.3 32,915,266 6.1 99,796,123 9.7 Management 0 Councilors 2,049 0 6,308 8,357 Directors 17,198 17,198 Tax Council 10 10 Treasury Stocks (1) Other Stockholders (2) Total issued stocks (3) Outstanding stocks (4) Stocks issued and repurchased by the Company, waiting cancellation. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Total of stocks issued, minus Treasury stocks and stocks in majority stockholders possession. Group Lorentzen participation is formed by: Arapar S.A. 127,494,497 common stocks and Lorentzen Empreendimentos 11,960 common stocks. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED (Convenience Translation into English of original previously issued in Portuguese) Report of Independent Auditors on Special Review of Quarterly Financial Information as of September 30, 2006 To the Directors and Stockholders, Aracruz Celulose S.A. Aracruz - ES 1. We conducted a special review of the Quarterly Financial Information - ITR of Aracruz Celulose S.A. (Company and Consolidated) for the quarter and nine-month period ended September 30, 2006, prepared under the responsibility of the Companys management, in accordance with accounting practices adopted in Brazil, comprising the balance sheets, statements of income and management comments on performance. 2. Our special review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors  IBRACON, togheter with the Federal Accounting Council (CFC), and mainly comprised of: (a) inquiries and discussions with the Companys management responsible for the financial, accounting and operational areas as to the principal criteria adopted in the preparation of the Quarterly Financial Information; and (b) review of the information and subsequent events that have or might have a significant effect on the financial position and operations of the Company and its subsidiaries. 3. Based on our special review, we are not aware of any material modifications that should be made to the Quarterly Financial Information referred to in paragraph 1 above, for it to be in conformity with the accounting practices adopted in Brazil, applied in accordance with the standards laid down by the Brazilian Securities Commission (CVM), specifically applicable to the disclosure of mandatory Quarterly Financial Information. 4. Our special review was conducted for the purpose of issuing a report on the Quarterly Financial Information referred to in paragraph 1 taken as a whole. The supplementary information related to the statements of cash flows and value-added, for the quarter ended September 30, 2006, are presented for the purpose of allowing additional analyses and are not required as part of the basic Quarterly Financial Information. These statements were subjected to the review procedures described in paragraph 2 above, and based on our special review, are fairly stated, in all material respects, in relation to the Quarterly Financial Information taken as a whole. 5. The balance sheets as of June 30, 2006 (Company and Consolidated) and statements of income, cash flow and value added for the quarter and nine-month period ended September 30, 2005, presented for comparison purposes, were reviewed by us and our reports on our unqualified auditors special review reports thereon were issued on July 6, 2006 and October 7, 2005, respectively. Rio de Janeiro, October 5, 2006 Portuguese original signed by: /S/ DELOITTE TOUCHE TOHMATSU Celso de Almeida Moraes Independent Accountants registered with the Accountant registered with the São São Paulo and Espírito Santo chapters of the Paulo and Espírito Santo chapters of Brazilian Regional Accounting Council under the Brazilian Regional Accounting No. CRC - SP 011.609/O-S-ES Council under No. CRC-SP 124.669/O-S-ES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 24, 2006 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
